On Motion for Rehearing.
On motion for rehearing, Dr. Patel and the DHR argue that the requirements of OCGA § 37-3-21 (a) were, satisfied in this case because Dr. Siedlecki had been assigned by Dr. Patel to act as his “designee” in determining whether Crawford met the criteria for discharge set forth in that Code section. In this connection, we note that the term, “chief medical officer,” is defined by OCGA § 37-3-1 (1), to mean “the physician with overall responsibility for patient treatment at any facility receiving patients under this chapter or a physician appointed in writing as the designee of such chief medical officer.” (Emphasis supplied.)
While there appears to be no question that Dr. Siedlecki was assigned by Dr. Patel to act as Crawford’s treating physician during Dr. Manney’s absence, we have been cited no evidence that he was “appointed in writing” to act as Dr. Patel’s “designee” in determining whether Crawford’s release or that of any other patient would be safe *565for the patient and others. Furthermore, we have serious doubts about whether the appointment of a patient’s treating physician to act as the chief medical officer’s designee in discharging this statutory duty would be consistent with the purpose of OCGA § 37-3-21 (a). As we interpret that Code section, it is designed to prevent the discharge of a “voluntary” patient from a state mental institution in the absence of an administrative determination that such discharge would be safe for the public as well as the patient. To interpret § 37-3-1 (1) as permitting that determination to be made by the patient’s treating physician would be to subvert that statutory purpose. Thus, while OCGA § 37-3-1 (1) undoubtedly gives the chief medical officer the authority to appoint another physician to make the § 37-3-21 (a) determination on his behalf, we believe the statutory scheme contemplates that the determination will be made by a physician acting on behalf of the institution rather than by the patient’s treating physician.
Decided July 3, 1990
Rehearings denied July 30, 1990 — Cert, applied for.
William Q. Bird, Robert K. Finnell, for appellants.
Michael J. Bowers, Attorney General, H. Perry Michael, Executive Assistant Attorney General, Stephanie B. Manis, Deputy Attorney General, William C. Joy, Senior Assistant Attorney General, Mary F. Russell, Bruce M. Edenfield, Assistant Attorneys General, Shaw, Maddox, Graham, Monk & Harris, C. Wade Monk II for appellees.

The motion for rehearing is accordingly denied.